         Case 3:17-cv-00007-GTS-DEP Document 80 Filed 11/08/18 Page 1 of 1
                                THE LAW FIRM OF FRANK W. MILLER
                                      Attorneys and Counselors at Law
                                                6575 Kirkville Road
                                          East Syracuse, New York 13057
                                            Telephone: (315) 234-9900
                                               Fax: (315) 234-9908
                                         cspagnoli@fwmillerlawfirm.com
Frank W. Miller
______________

Charles C. Spagnoli
John Patrick Powers
Ronnie White

                                             November 8, 2018


Via electronic filing

Hon. David E. Peebles
United States District Court
Northern District of New York
100 South Clinton Street
Syracuse, New York 13261


          Re:         Spero v. Vestal Central School District et al.
                      Civil Action No.: 3:17-cv-00007


Dear Judge Peebles:

        As you know, we are counsel for the Defendants in the referenced matter. Filed herewith
is a proposed stipulated protective order which has been executed by counsel for all parties in order
to expedite and facilitate production of FERPA-protected records. We respectfully request you
enter same as an order of the Court.

          Thank you very much for your attention to this matter.

                                           Respectfully submitted,

                               THE LAW FIRM OF FRANK W. MILLER


                                            s/Charles C. Spagnoli
                                            Bar Roll No. 507694


Cc:       Willa Payne, Esq. (via electronic filing) (w/enc.)
          Jeffrey Ahearn, Superintendent of Schools (w/enc.)
